DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-7 and 9 have been canceled.
Claims 8 and 10-24 are pending in the instant application.

Applicant’s election without traverse of the invention of group I, drawn to methods of administering interferon blockers in the reply filed on June 10, 2022 is acknowledged.

Claim 24 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 10, 2022.

Claims 8 and 10-23 are under examination in this office action.


Information Disclosure Statement
The IDS forms received 2/19/2021, 6/30/2021, and 11/15/2021 are acknowledged and the references cited therein have been considered.

The listing of references in the specification on pages 24-26 is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Claim Objections
Claims 8, 11, 13, 16, and 17 are objected to because of the following informalities: Independent claim 8 recites the abbreviation “TMA” in the absence of first defining what this abbreviation means.  The specification indicates that it stands for “thrombotic microangiopathy”.  It is suggested that the claim be amended to recite “…individual having thrombotic microangiopathy (TMA), comprising …” in a manner analogous to what applicant has done in instant claim 10.  Note that it is generally best practice to write out the thing in full followed by its abbreviation in parentheses at the first recitation in a chain of dependency, with claims depending therefrom simply reciting the abbreviation.  This issue concerning appropriate definitions for abbreviations can also be found in claims 11, 13, 16, and 17.       
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15-19 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Magro (US 8,999,340).
Margo discloses the administration of inhibitors of complement and interferon alpha to treat Diego’s disease, a vasculopathy characterized by thrombosis in small to large vessels (see entire document, particularly the abstract, columns 1 and 2, and the claims).  The administered inhibitors are disclosed as being antibodies, and it is disclosed that increased levels of interferon alpha are found in the blood and tissue of Diego’s patients as compared to normal controls (see particularly example 2 and the discussion, most particularly the paragraph spanning columns 43 and 44).  Therefore, the prior art anticipates the breadth of the inventions as presently claimed.      

Claims 8, 10, 13, 15-20, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by di Min et al. (US 2016/0326244).
di Min et al. disclose the administration of neutralizing anti-INF antibodies to treat hemophagocytic lymphohistiocytosis (HLH), a disorder characterized by extreme inflammation, including coagulopathy, causing multi-organ failure and death (see entire document, particularly the abstract, claims, and paragraphs [0091-0098] and [0144]).  It should be noted that as evidenced by instant claim 13, HLH is a disease characterized as having TMA.  di Min disclose that such patients can be identified by measuring increased levels of markers relative to healthy controls, wherein said markers include interferon gamma and CXCL9 in blood and tissue samples (see for example paragraphs [0114-0115], [0119-0122], and [0142-0143], examples 1-8, and claim 55).  Neutralizing anti-INF gamma antibodies administered in the methods of di Min include NI-0501, which as evidenced by paragraph [0014] of the instant specification is another name for emapalumab (see particularly examples 5, 7, and 8).  Therefore, the prior art anticipates the breadth of the inventions as presently claimed.      
    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over di Min et al. (US 2016/0326244).
The teachings of di Min et al. have been discussed above and differ from the instant claimed invention in that while they teach administration of anti-INF antibodies to patients who have an INF level which is elevated relative to healthy controls, a cutoff level of 17 pg/ml is not explicitly disclosed.  However, there does not appear to be any criticality with regard to the recited cutoff of 17 pg/ml.  As per MPEP 2144.05,  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Given that the art teaches the desirability of treating patient demonstrating elevate level of INF relative to normal healthy controls, determining appropriate cutoff values such as the 17 pg/ml recited in the instant claim appears to be achievable using nothing more than routine experimentation based upon the evidence presently of record.


Claims 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over di Min et al. (US 2016/0326244) as applied to claims 8, 10, 13, 15-20, and 22 above, and further in view of WO 2015/039126.
di Min et al. disclose the administration of neutralizing anti-INF antibodies to treat hemophagocytic lymphohistiocytosis (HLH), a disorder characterized by extreme inflammation, including coagulopathy, causing multi-organ failure and death (see entire document, particularly the abstract, claims, and paragraphs [0091-0098] and [0144]).  It should be noted that as evidenced by instant claim 13, HLH is a disease characterized as having TMA.  di Min disclose that such patients can be identified by measuring increased levels of markers relative to healthy controls, wherein said markers include interferon gamma and CXCL9 in blood and tissue samples (see for example paragraphs [0114-0115], [0119-0122], and [0142-0143], examples 1-8, and claim 55).  Neutralizing anti-INF gamma antibodies administered in the methods of di Min include NI-0501, which as evidenced by paragraph [0014] of the instant specification is another name for emapalumab (see particularly examples 5, 7, and 8).  Notably, it is disclosed that HLH patients typically requires hematopoietic stem cell transplant (HSCT) and that administration of NI-0501 is useful in suppressing interferon gamma production at the time of transplantation (see particularly examples 5 and 7, most particularly paragraphs [0263-0266]).  These teachings differ from the instant claimed inventions in that neither the specific criteria recited in the instant claims concerning the diagnosis of TMA nor coadministration with complement blockers such as eculizumab appear to be disclosed.
The ‘126 document discloses that complement blockers, including eculizumab, are to be administered to HSCT patients to ameliorate complications caused by complement activation (see entire document, particularly the abstract and claims) .  Diagnostic criteria for complications including measuring sC5b-9 are disclosed , as is the teaching that early initiation of therapy may prevent irreversible organ damage and that eculizumab toxicity is low (see particularly paragraphs [00142] and [00157]).    
Therefore, it would have been obvious to add administration of the complement blocker eculizumab to the methods of di Min et al.  Artisans would be motivated to do so as HSCT is performed in HLH treatment, and as disclosed by the ‘126 document beginning treatment with eculizumab early can prevent irreversible organ damage that can result as an adverse effect of HSCT as taught by the ‘126 document.


No claims are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571)272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Michael Szperka
Primary Examiner
Art Unit 1644



/MICHAEL SZPERKA/           Primary Examiner, Art Unit 1644